A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
In view of Applicants’ amendments/remarks, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W. Gu on January 27, 2022.

The application has been amended as follows: 
In the claims:
54.  (currently amended) A method of treatment of haemophilia A in a human subject in need thereof, comprising:

(b) repeating the subcutaneous administration of the composition once-daily, twice-daily, less frequently than once daily, less frequently than twice daily, or before the concentration of the Factor VIII in the blood reduces to sub-therapeutic levels, in order to maintain a consistent therapeutic effect in the human subject[[.]],
wherein plasma titers of Factor VIII are maintained above the 5% normal level of Factor VIII in a human subject not suffering from haemophilia A following subcutaneous administration for at least 48.5 hours after the subcutaneous administration.
55.  (currently amended) A method of providing a sustained therapeutic effect of a therapeutic agent to a human subject in need thereof, comprising:
(a) subcutaneously administering a composition comprising the therapeutic agent in a PEGylated form, wherein the PEG is directly or indirectly conjugated to the therapeutic agent via a serine or threonine residue, or via an amide, N-terminal amino group, or a carboxyl group, wherein the therapeutic agent is Factor VIII and wherein the composition comprises 1 IU/kg to 50 IU/kg of the therapeutic agent; and
(b) repeating the subcutaneous administration of the composition once-daily, twice-daily, less frequently than once daily, less frequently than twice daily, or before the concentration of the therapeutic agent in the blood reduces to sub-therapeutic levels, in order to sustain the therapeutic effect in the human subject,
plasma titers of Factor VIII are maintained above the 5% normal level of Factor VIII in a human subject not suffering from haemophilia A following subcutaneous administration for at least 48.5 hours after the subcutaneous administration.
56.  (currently amended) A method of delivering a consistent infusion of a therapeutic agent into the circulatory system of a human subject in need thereof, comprising:
(a) subcutaneously administering a composition comprising the therapeutic agent in a PEGylated form, wherein the PEG is directly or indirectly conjugated to the therapeutic agent via a serine or threonine residue, or via an amide, N-terminal amino group, or a carboxyl group, wherein the therapeutic agent is Factor VIII and wherein the composition comprises 1 IU/kg to 50 IU/kg of the therapeutic agent; and
(b) repeating the subcutaneous administration of the composition once-daily, twice-daily, less frequently than once daily, or less frequently than twice daily, without waiting for the concentration of the therapeutic agent in the bloodstream to reduce to sub- therapeutic levels, in order to deliver a consistent infusion of the therapeutic agent into the circulatory system of the human subject,
wherein plasma titers of Factor VIII are maintained above the 5% normal level of Factor VIII in a human subject not suffering from haemophilia A following subcutaneous administration for at least 48.5 hours after the subcutaneous administration.
57.  (currently amended) A method of delivering a prolonged and constant level of a therapeutic agent to the blood of a human subject in need thereof without increasing the incidence of a thrombotic event, comprising subcutaneously administering once-daily, twice-daily, less frequently than once daily, or less frequently than twice daily to the human subject a composition comprising the therapeutic agent in a PEGylated form, wherein the therapeutic agent is Factor , 
wherein plasma titers of Factor VIII are maintained above the 5% normal level of Factor VIII in a human subject not suffering from haemophilia A following subcutaneous administration for at least 48.5 hours after the subcutaneous administration.
58.  (currently amended) A method of treatment of haemophilia A in a human subject in need thereof, comprising subcutaneously administering once-daily, twice-daily, less frequently than once daily, or less frequently than twice daily to the human subject a composition comprising a PEGylated therapeutic agent, wherein the PEG is directly or indirectly conjugated to the therapeutic agent via a serine or threonine residue, or via an amide, N-terminal amino group, or a carboxyl group, and wherein the therapeutic agent is Factor VIII, wherein the composition comprises 1 IU/kg to 50 IU/kg of the therapeutic agent, in order to deliver a prolonged and constant level of the therapeutic agent to the blood of the human subject without increasing the ratio Cmax:Caverage,
	wherein plasma titers of Factor VIII are maintained above the 5% normal level of Factor VIII in a human subject not suffering from haemophilia A following subcutaneous administration for at least 48.5 hours after the subcutaneous administration.
59.-70.  Canceled.

	Claims 54-58 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656